DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. (US PGPub 20180048046), a reference of record.
As per claim 1:
Noguchi et al. discloses in Fig. 11:
A directional coupler (coupler 21) comprising: 
a main line (microstrip line 21A); 
a sub-line (microstrip line 21B); 
a variable impedance circuit (termination part 22) configured to terminate a first end of the sub-line; 
and a variable filter circuit (inductor 103 or bypass path through switch 101) that is connected to a second end of the sub-line, 
wherein the variable filter circuit comprises a filter in a filter path (inductor 103 in the lower stage path), and a bypass path (upper stage pass w/ switch 101), the variable filter circuit being configured to selectively connect the second end of the subline to the filter and the filter path, or to the bypass path.

	As per claim 3:
	Noguchi et al. discloses in Fig. 11:
	the variable filter circuit comprises: 
a first switch (102) connected in series in the filter path, 
and a second switch (23) connected between ground and the filter path.
 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 & 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US PGPub 20180048046), a reference of record, in view of Yan et al. (US PGPub 20180062621).
As per claim 3 (in an alternative interpretation):
Noguchi et al. discloses in Fig. 11:
	the variable filter circuit comprises: 
a first switch (102) connected in series in the filter path.
	Noguchi et al. further discloses that the variable filter circuit (inductor 103 and bypass through switch 101) is used for level equalization in separate bands (i.e. attenuation, para [0118]).
Noguchi et al. does not disclose:
a second switch connected between ground and the filter path.
	Yan et al. discloses in Fig. 3
An attenuation circuit (100) comprising a bypass path (106), and attenuation blocks 102a-c), with each attenuation block comprising a first switch (switching FET M1) connected in series in the filter path (between switches S1 and S2) of the attenuation circuit, and a second switch (switching FET M2) connected between ground and the filter path.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the attenuation circuit of Yan et al. for the attenuation circuit of Noguchi et al. (which may comprise a resistor, as per Fig. 14), as an art-recognized alternative/equivalent able to provide the same function and to provide the benefit of attenuating a plurality of frequency ranges, as taught by Yan et al. ([0124]).

	As per claim 4:
	Noguchi et al. does not disclose:
the first switch and the second switch are configured to operate mutually exclusively.
	Yan et al. discloses in Fig. 3:
the first switch and the second switch are configured to operate mutually exclusively (para [0075])

As per claim 6:
Noguchi et al. does not disclose:
the variable filter circuit comprises a plurality of filters connected in parallel with each other in different filter paths; 
and the variable filter circuit is configured to selectively connect the second end of the subline to at least one of the filters and corresponding filter paths, or to the bypass path.
	Yan et al. discloses in Fig. 3
A variable filter circuit (attenuator circuit 100) comprising a bypass path (106), and attenuation blocks 102a-c), with each attenuation block comprising a first switch (switching FET M1) connected in series in the filter path (between switches S1 and S2) of the attenuation circuit, and a second switch (switching FET M2) connected between ground and the filter path, further providing a plurality of filters (attenuation blocks and phase compensation circuit 108) connected in parallel with each other in different filter paths; and the variable filter circuit is configured to selectively connect to at least one of the filters and corresponding filter paths, or the bypass path (compensation circuit 108 is implemented when the bypass is off, para [0083]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the variable filter circuit of Yan et al. for the attenuation circuit of Noguchi et al. (which may comprise a resistor, as per Fig. 14), as an art-recognized alternative/equivalent able to provide the same function and to provide the benefit of attenuating a plurality of frequency ranges, as taught by Yan et al. ([0124]).
	As a consequence of the combination, the variable filter circuit is configured to selectively connect the second end of the subline to at least one of the filters and corresponding filter paths, or to the bypass path.

	As per claim 7:
Noguchi et al. discloses in Fig. 10:
The coupler module and its individual components may be arbitrarily arranged on a ceramic substrate or on a mounted IC chip (para [0169]).
	Noguchi et al. does not disclose:
the main line, the sub-line, and the variable impedance circuit are parts of an integrated circuit device; and the variable filter circuit is separate from the integrated circuit device.
Yan et al. discloses in Figs. 3 & 19-21
A variable filter circuit (attenuator circuit 100) comprising a bypass path (106), and attenuation blocks 102a-c), with each attenuation block comprising a first switch (switching FET M1) connected in series in the filter path (between switches S1 and S2) of the attenuation circuit, and a second switch (switching FET M2) connected between ground and the filter path, wherein the attenuation circuit may comprise its own substrate (semiconductor die 200) that may be implemented on a packaged module (300).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the variable filter circuit of Yan et al. for the attenuation circuit of Noguchi et al. (which may comprise a resistor, as per Fig. 14), as an art-recognized alternative/equivalent able to provide the same function and to provide the benefit of attenuating a plurality of frequency ranges, as taught by Yan et al. ([0124]).
	It would be further obvious for the main line, the sub-line, and the variable impedance circuit to be parts of an integrated circuit device, as taught by Noguchi et al. (para [0169]) as a design parameter that provides the benefit of integration of parts to simplify manufacturing, as is well-understood in the art, and for the variable filter circuit to be separate from the integrated circuit device, as suggested by Yan et al. ([0124]) as one of a limited number of methods of incorporating the embodiment the filter into the circuit, as per Yan et al., Fig. 19.

Claims 3-4 & 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US PGPub 20180048046), in view of Srirattana et al. (US PGPub 20160028420), both references of record.
As per claim 3 (in an alternative interpretation):
Noguchi et al. discloses in Fig. 11:
	the variable filter circuit comprises: 
a first switch (102) connected in series in the filter path.
	Noguchi et al. further discloses that the variable filter circuit (inductor 103 and bypass through switch 101) is used for level equalization in separate bands (i.e. attenuation, para [0118]).
Noguchi et al. does not disclose:
a second switch connected between ground and the filter path.
	Srirattana et al. discloses in Figs. 19B-C:
		Isolation switches (180/182) comprising a first switch (184) and a second switch (188), wherein the second switch is connected to the series path between a terminal (right side of circuit path) and the first switch, wherein the switches may be implemented as part of a directional coupler (title) to provide higher isolation in an off state ([0210]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the first switch of Noguchi et al. with the isolation switch of Srirattana et al. to provide the benefit of higher isolation, as taught by Srirattana et al. ([0210]).

	As per claim 4:
	Noguchi et al. does not disclose:
the first switch and the second switch are configured to operate mutually exclusively.
	Srirattana et al. discloses in Fig. 19B-C:
the first switch and the second switch are configured to operate mutually exclusively (para [0211])

As per claim 8:
	Noguchi et al. does not disclose:
		a variable capacitor connected between the main line and the sub-line.
	Srirattana et al. discloses in Fig. 4:
A directional coupler with variable capacitors (configurable coupling capacitor arrays 212 & 216) between a main line (RFOUT, 210, & RFIN) and a sub-line (ISO, 214, & COUP).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a variable capacitor connected between the main line and the sub-line of Noguchi et al. to provide the benefit of an adjustable coupling factor as taught by Srirattana et al. (abstract).
	
	As per claim 9:
	Noguchi et al. does not disclose:
		a detector connected to the second end of the sub-line.
	Srirattana et al. discloses in Fig. 3 the use of a detector connected the second end of a sub-line of a directional coupler.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a detector connected to the second end of the sub-line to provide the benefit of sending information regarding transmitted power signals for regulating the power level of a circuit module as taught by Srirattana et al. (para [0038]).

	As per claim 10:
Noguchi et al. discloses in Fig. 11:
	A first switch (102) connected in series in the filter path
	Noguchi et al. does not disclose:
the variable filter circuit comprises: a second switch connected between ground and the filter path, wherein the second switch is connected to the filter path between the filter and the first switch.
	Srirattana et al. discloses in Figs. 19B-C:
	Isolation switches (180/182) comprising a first switch (184) and a second switch (188), wherein the second switch is connected to the series path between a terminal (right side of circuit path) and the first switch, wherein the switches may be implemented as part of a directional coupler (title) to provide higher isolation in an off state ([0210]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the first switch of Noguchi et al. with the isolation switch of Srirattana et al. to provide the benefit of higher isolation, as taught by Srirattana et al. ([0210]).

	Response to Arguments
Applicant's arguments filed 07/11/2022 with regard to claims 1-4 & 6-9 have been fully considered but they are not persuasive.
On page 4 of the applicant’s remarks, the applicant argues:
Regarding claim 1, the prior art references fail to teach "a filter in a filter path" as recited by claim 1. The Office action cites to Noguchi Fig. 11 as teaching a variable filter circuit comprising an inductor 103 (cited as the filter). Noguchi Fig. I1 shows a configuration for equalizing the level power of a CF signal and by using the inductor 103. As described in Noguchi [0112] and [0118], such a configuration makes it "possible to reduce the level of the high band CF signal to close to the level of the low band CF signal." That is, Noguchi describes inductor 103 as an attenuation element, not as a filter. Attenuation elements are used to reduce the strength of signals without causing disturbance to their waveforms, while filters are used to extract desirable frequencies from signals that contain undesirable frequencies. Put another way, filters act at prescribed frequencies whereas the attenuation element of Noguchi acts on all frequencies of signals passing therethrough. Because the attenuation element of Noguchi does not discriminate between frequencies, Noguchi does not teach a filter in a filter path as recited by claim 1.

The examiner respectfully disagrees. The applicant appears to be arguing that attenuators and filters are fundamentally different, because attenuators act on all frequencies, and filters only act on “prescribed” frequencies. The applicant’s interpretation is overly narrow, and is not supported by special definitions provided in the specification. The applicant’s interpretation of “filters” appears to improperly exclude all-pass and all-stop filters, which are art-recognized examples of filters (see teaching reference of Morgan US PGPub 20180083601, abstract). In the broadest reasonable interpretation, a filter is defined as a device or material for suppressing or minimizing waves or oscillations of certain frequencies (as of electricity, light, or sound) (https://www.merriam-webster.com/dictionary/filter), and an attenuator is defined as a device for attenuating especially : one for reducing the amplitude of an electrical signal without appreciable distortion (https://www.merriam-webster.com/dictionary/attenuator). As such, there is no restriction on the range of frequencies for which a filter or an attenuator acts upon, as suggested by the applicant, and the scope of the terms significantly overlap. As a further teaching reference, McNamara (US PGPub 20170302254) discloses attenuator stages (260) comprising filter elements (inductors and capacitors within). The terms “attenuator” and “filter” are sufficiently broad that the difference appears to be the applicant’s intended use, and not the structure of the circuit itself.
Furthermore, an inductor is an art-recognized filter element that may be used itself as a filter, as is commonly known in the art. The teaching reference of Cheng et al. (US PGPub 20190245505) discloses that inductors connected in series provide a known filtering function ([0048]), and further discloses an inductance calculation. The impedance of an inductor is frequency dependent, with the impedance increasing linearly with frequency in the operating range, such that a single inductor serves as a choke filter, as is well-understood in the art. As Fig. 11 of Noguchi et al. discloses, a single inductor is provided, and as such the inductor is interpreted to be a filter.

In pages 4-5 of the applicant’s remarks, the applicant argues:

Regarding claim 3, the prior art references fail to teach "a second switch connected between ground and the filter path" as recited by the claim. The Office action cites Noguchi Fig. 11 as teaching a variable filter circuit comprising switch 101 (cited as the bypass path) and switch 102 connected in series with inductor 103 (cited as filter path), and switch 23 (cited as the second switch) connected between ground and the filter path. However, Noguchi Fig. 11 illustrates that the alleged switch (switch 23) is connected between the output node "a" of the alleged variable filter circuit and ground. This is different than the second switch connected between ground and the filter path as recited by the claim. By contrast in the instant application, for example, Fig. 2C and [0025]-[0026] describe that the switches 261 is added to the path on which the filter 151 is disposed and that the switch 261 is connected in series between a ground and a node on the path connecting the filter 151 and the switch 361. Therefore, the prior art does not teach a switch connected between the filter path and ground as recited by claim 3.

The examiner respectfully disagrees. The applicant’s arguments are not commensurate with the claim language. The claim language does require the second switch to be directly connected to the filter path and not directly connected to the bypass path as indicated by the applicant’s reference to Fig. 2C, nor does it require the second switch to be connected within the filter path. Claim 3 merely requires the second switch to be connected between ground and the filter path, and as switch 23 is between ground and the inductor 103, the limitation is met.

In page 5 of the applicant’s remarks, the applicant argues:
Regarding claim, 3-4 and 6-7, the action admits that Noguchi does not teach a variable filter circuit and a second switch connected between ground and the filter path. Therefore, the action further cites to Yan Fig. 3 as teaching an attenuation circuit 100 with a bypass path 106 and attenuation blocks 102a-c, each with a switch M l connected in series with a filter path and a switch M2 connected between ground and the filter path. The action contends that it would have been obvious to one of ordinary skill in the art to use the attenuation circuit of Yan for the attenuation circuit of Noguchi. 
Foremost, as noted above, the attenuation circuit 100 of Yan is different than a filtering circuit. Therefore, the attenuation circuit cannot correspond to the claimed variable filter circuit. And if Noguchi actually taught a filtering circuit, there would be no reason for one of ordinary skill in the art to combine the cited attenuation blocks with the cited variable filter circuit described in Noguchi Fig. 11. This is because attenuators and filters perform significantly different functions, and such a combination would thus improperly change the principle of operation of Noguchi. The action seems to recognize this by relying on Fig. 14 of Noguchi (using a resistor 123 rather than inductor 103) to support the combination. But the embodiment of Fig. 14 was not relied on to support the rejection of claim 1 because a resistor would certainly not be understood as a filter. Considering this, the combination is either not properly supported, or would not utilize the claimed filter circuit. In either case, the prior art references fail to teach or render obvious each of the features of claims 3-4 and 6-7. 

	The examiner respectfully disagrees. The applicant again argues that “attenuators and filters perform significantly different functions.” This is not persuasive as per the reasons cited above. Furthermore, the action cites Fig. 14 to disclose how the use of resistors in the circuit would not destroy the functionality of the circuit of Noguchi, as the Yan uses both resistors (frequency independent) and capacitors (frequency dependent). 
	Applicant’s arguments are not persuasive, the rejections of claims 1-4 & 6-9 are sustained.

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claim 5 was not found in the prior art in combination with the limitations of the claims upon which it depends.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843